The Court in a per curiam opinion filed on December 7th, 1900, said: The questions involved on this appeal are the same that were decided by this Court in the case of The State ofMaryland v. The Northern Central Railway Company, reported in90 Md. 447. At that time we were called upon, at the instance of the State, to review the rulings of the Court below, which had granted the first prayer offered by the defendant (the Railway Company), and rejected the second. We reversed the lower Court and awarded a new trial. At the retrial of the case, the first and second prayers offered by the defendant (being the same offered at the first trial) were rejected and judgment was entered for the plaintiff. The defendant excepted to the action of the Court in refusing to grant its two prayers and prosecuted this appeal. Without repeating them, for the reasons given in the opinion reported as above stated, we think there was no error in rejecting both prayers offered by the defendant (now appellant), and will affirm the judgment.